FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated December 19, 2014. TRANSLATION Autonomous City of Buenos Aires, December 19, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Relevant Information – Development of unconventional hydrocarbons in the Neuquén province: La Amarga Chica and Bajada de Añelo areas. Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. In that connection, and in furtherance of our previous communication of December 5, 2014, please be advised that the Executive Branch and the Legislature of the Province of Neuquén approved the Investment Agreement executed among YPF S.A. and its subsidiary YSUR ENERGIA ARGENTINA S.R.L., the Province of Neuquén and Gas y Petróleo del Neuquén S.A. Yours faithfully, Diego Celaá Market RelationsOfficer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: December 22, 2014 By: /s/ Diego Celaá Name: Title: Diego Celaá Market RelationsOfficer
